Exhibit99.1 Information Relating to Part II, Item14. Other Expenses of Issuance and Distribution. The following table sets forth the expenses, other than underwriting discounts and commissions, incurred or expected to be incurred by Horsehead Holding Corp. (the “Company”) in connection with the offering and sale of up to 6,325,000 shares of the Company’s common stock, par value $0.01 per share, pursuant to the Company’s effective registration statement on FormS-3 (Registration No.333-191441), as supplemented by a preliminary prospectus supplement dated October 23, 2013 and a final prospectus supplement dated October 24, 2013. All expenses are estimates. Printing expense $ Accounting fees and expense Legal fees and expense Miscellaneous expenses Total $
